DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “analytical device” (claim 1 line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 1-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the diagnostic results" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 4 recites the limitation "the respiratory parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the patient identification information" in the limitation “the respiratory parameters” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, the phrase “(b) the respiratory parameters” in line 2 is unclear because previous “(b)” was used to indicate “date and time stamp” in claim 1, therefore it is unclear whether “(b)” in claim 5 is further limiting the limitation “(b)” of claim 1 or whether it is a new limitation altogether.
Regarding claim 6, the phrase “(age, height, BMI, etc.)” in line 2 is unclear whether the phrase encompassed between the parenthesis is part of the claimed invention of not. For the 
The remaining claims are rejected due to dependence on a rejected base claim. 
 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault (US 2017/0347918) in view of Ahmad (US 2017/0119279).
Regarding claim 1, Arsenault disclose (Fig. 1, 6-7)  a method of storing data in a disposable (device 10, which is “disposable”, paragraph [0041]) configured to cooperate with an analytical device, comprising: 
coupling the disposable to the analytical device (breath testing device 110); 
utilizing the disposable to obtain a sample from contact component (mouthpiece 16) with a patient (see Fig. 5 and paragraph [0035]); 

operating electronics contained within the disposable to store (a) patient-specific identifier (“patient name”, paragraph [0049]), and (c) session result data (e.g. “which test has been performed”, paragraph [0049]).
Arsenault does not disclose that the date and time stamp is stored on the electronics. However, Ahmad teaches electronics (ROM chip) of a disposable that stores date and time stamps of usage (paragraph [0477]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Arsenault to include storing date and time stamp data, as taught by Ahmad, for the purpose of allowing a user to identify when testing/diagnosis occurred for a given sample (paragraphs [0469] and [0477]), thereby allowing for more accurate analysis and recordkeeping of patient data.
 Regarding claim 2, modified Arsenault discloses the contact component comprises a breathing tube (10) with two open ends (holes 16 and 18), and the step of utilizing the disposable to obtain the sample comprises having the patient breathe into and out of the breathing tube (see Fig. 3).
Regarding claim 6, as best understood, modified Arsenault discloses using the electronics to store patient specific medical information (patient vitals, paragraph [0049]) that enhances respiratory measurements.
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arsenault (US 2017/0347918) in view of Ahmad (US 2017/0119279), and further in view of Boehringer (US 4,346,584).
Regarding claim 3, modified Arsenault discloses the sample comprises breathing gases (device 10 captures breathing gases, Abstract and paragraph [0037]), and discloses the step of operating the analytical device comprises using the analytical device to analyze the breath sample to test for one or more medical conditions (paragraph [0056]), but does not disclose that the analytical device specifically calculates respiratory parameters from the sample.
However, Boehringer teaches (Fig. 1-3) a method of sampling captured gas to calculate respiratory parameters (determine gas concentrations e.g. CO2, the levels of which are linked to a variety of respiratory diseases) (see Abstract and Col. 2 lines 39-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Arsenault to include the step of using the analytical device to calculate respiratory parameters from the sample, as taught by Boehringer, for the purpose of providing medical practitioners information indicative of user respiratory condition. 

Claims 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Arsenault (US 2017/0347918) in view of Ahmad (US 2017/0119279), and futher in view of Heanue (US 2020/0245898. Note that while the filing date of Heanue (5/29/2019) is after the filing date of the earliest priority document (Provisional application 62/430293, filed 12/5/2016), claims 4-5 are subject matter that are new to this application, which was filed after the filing date of Heanue (5/14/2020)) .
Regarding claim 4, modified Arsenault discloses sending information from the analytical device to the electronics (paragraph [0049] of Arsenault, but does not disclose operating the analytical device to send the respiratory parameters to the electronics.
However, Heanue teaches (Fig. 1-7) operating analytical device (base station, paragraph [0061]) to send the respiratory parameters to the electronics (disposable cartridge 500 includes a RFID tag, and the base unit writes determined respiratory parameters (e.g. breath volume, assay analysis) onto the chip, see paragraph [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Arsenault to include operating the analytical device to send the respiratory parameters to the electronics, as taught by Heanue, for the purpose of allowing the disposable to contain analyzed information throughout analysis process in case the disposable is required to travel to different locations (paragraph [0063] Heanue).
Regarding claim 5, modified Arsenault discloses using the electronics to store patient identification information (paragraph [0049] of Arsenault), but is silent regarding using the electronics to store respiratory parameters. However, Heanue teaches (Fig. 1-7) using the electronics to store respiratory parameters (disposable cartridge 500 includes a RFID tag, and the base unit writes, and therefore stores, determined respiratory parameters (e.g. breath volume, assay analysis) onto the chip, see paragraph [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Arsenault to include regarding using the electronics to store respiratory parameters, as taught by Heanue, for the purpose of allowing the disposable to contain analyzed information throughout analysis 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785